 COCHRAN CO., INC.523 as well as with the striking union for a number of years. There is no suggestion in therecord, much less any evidence, of hostility on the part of Respondent toward unionorganiza-tion in general or toward Local 23 in particular. Disparity of treatment there was; but dis-parity of treatment is not the equivalent of discrimination, as the Board and the courts haveheld in cases too numerous for citation. Neither the brief of the General Counsel nor that ofLocal 23 cites any cases to the contrary. There is nothing here to show that this disparatetreatment was caused by anything else than Respondent's own conception of sound businesspolicy.Inmy opinion the General Counsel has not met the burden upon him of establishing his caseby a preponderance of the credible testimony, viewing the record as a whole. It must be con-cluded, and I find, that Respondent, by paying its unorganized employees for June 3 whetheror not they worked, and failing to pay members of Local 23 unless they worked, and then onlyfor the time they performed services, did not commit an unfair labor practice.CONCLUSIONS OF LAW1.Wagner Electric Corporation is and at all times relevant herein was engaged in com-merce within the meaning of Section 2 (6) and (7) of the Act.2.American Federation of Technical Engineers, Local 23, affiliated with the AmericanFederation of Labor, is a labor organization within the meaning of Section 2 (5) of the Act.3.Respondent has not engaged in any unfair labor practices within the meaning of the Act.[Recommendations omitted from publication,]read intothis statement the meaning that members of Local 23 were being treated unequallysimply because they were union adherents. I do not so interpret it. In my opinionBoeruiger'sremarks, taken in their context, were merely a paraphrase of Respondent's statement ofpolicy based on its belief that Local 23 members voluntarily absented themselves from workbecause, as a union, they respected the picket line of the striking union.COCHRAN CO.,INC,and UNITED FRESH FRUIT AND VEGE-TABLE WORKERS,LOCALINDUSTRIAL UNION NO. 78,CIO, PetitionerTHE GARIN GO,andUNITED FRESH FRUIT AND VEGETABLEWORKERS, LOCAL INDUSTRIAL UNION NO. 78, CIO, Peti-tioner.Cases Nos. 20-RC-2048, 20-RC-2049, and 20-RC-2054. May 26, 1953DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNationalLabor Relations Act, a hearing in the above-con-solidatedcases'was held before LaFayette D. Mathews, Jr.,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby af-firmed.Upon the entire record in this case, the Board finds:1.The Employers are engaged in commerce within themeaning ofthe Act.2.The labor organization involved claims to representemployees of the Employers.3.The Employers contend that the employees sought by thePetitioner are "agricultural laborers" and not "employees"iOn November 24, 1952, the Regional Director consolidated the proceedingsin the abovecases.105 NLRB No. 13 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin themeaning of Section 2(3) of the Act.The record re-veals that these employees are engaged in packing-shedopera-tions at theGarin Company'sBixler shedand the CochranCompany'sRhodes Stationand Tracysheds, all in California.At theBixler shed the employeespack celery.There areapproximately120 employeesemployedduring thepeak of thecelery harvest.About 46 percentof these employees are em-ployed by the Employer onlyduring the packing season. About42 percent are transferredfrom the Garin Company's ranchoperationswhere theyare employed the remainder of the year.The remaining 12 percent are regular,year-round,packing-shed employees.The Companypacks celery grown in its ownfields. TheCompany usesabout 100,000 packing crates eachyear and its receipts from out-of-State customers are in ex-cess of$100,000 annually.At the Cochran Company'sRhodes Station shed the employeesinvolvedpack carrots,whichare grownprincipally in the Com-pany's fields.At its Tracyshed the employees are engaged inpacking celeryand cooling asparagus.Eighteen employees areemployedfor the celeryoperation at the Rhodes Station shedand 175 atthe Tracyshed for the carrot harvest;the Companyalso employs a large number of packing workers in these 2sheds to pack tomatoes. The latter employees are currentlyrepresented by the Petitioner as part of an existing bargainingunit.About 9 ofthe 18 employees at the Rhodes Station shedpacking carrots are carried over from the tomato-packingseason, and 4 or 5 are ranch workers. Of the employees pack-ing celeryat the Tracyshedonly 4 or 5 are employed by theCompany as fieldhandsthe balanceof the year.The remainderare either migratory workers, employees carried over from thetomato-packing season,-or persons recruited from the area.On thebasis of the foregoing we find that the Employers areengaged in extensive packing-shed operationsand that suchoperations are, in fact,separatecommercialenterprises in-dependentof the Employers'farming operations.Accordingly,we findthatthe employeessought bythe Petitioner are em-ployees withinthe meaningof the Act.24.The Petitioner seeks to represent,in separate shed units,"all non-tomato packing shed employees"in the above threesheds. TheEmployerstake no position regarding tl?e appro-priate units.There is nohistory ofcollective bargaining covering theseemployees.The record indicatesthat the Employers'tomato-packing employees in the above-named sheds as well as otherpacking sheds have been representedbythe Petitionerfor someyears under a series of multiemployer agreements.There isno evidence in the record, however,that non-tomato-packingemployees are employedby otheremployer members of thebargaining association.3Y See, ImperialGarden Growers, 91 NLRB 1034, Arena-Norton, Inc., 93 NLRB 375, J. J.Crosetti Co., 98 NLRB 268; Colorado River Farms, 99 NLRB 160; Danny Danenberg, 103NLRB 714.$ See J. J. Crosetti Co., cited above. COCHRAN CO.,INC.7The Board normally includes in the same unit all packing-shed employees regardless of the season worked or of thecommodity handled.4However, the non-tomato-packing em-ployees sought by the Petitioner constitute residual groups ofemployees not presently represented or sought to be repre-sented on a broader basis.Moreover,the Employer has notobjected to the unit Petitioner requests.Accordingly,we findthat individual shed units of all employees other than the tomatopackers constitute appropriate bargaining units.5Asparagus and onion-handling employees:The record re-veals that about 25 employees are engaged in cooling asparagusat the Tracy shed.A few of these employees are regularly en-gaged in truck-driving duties.The record also reveals that 4or 5 truckdrivers are employed,in part, to store onions atboth the Rhodes Station and Tracy sheds.In the absence of anycompelling reason to the contrary,we shall include the em-ployees, except the truckdrivers,engaged in cooling asparagusat the Tracy shed.The record,however, contains insufficientevidence to determine whether the truckdrivers handlingasparagus at the Tracy shed and onions at both sheds shouldbe included in the units.6We shall therefore allow these em-ployees to vote in the elections hereinafter directed subject tochallenge.The challenged ballots shall not be counted unlessthey affect the results of the election,in which event a furtherinvestigation concerning the employment status of the employeescasting the challenged ballots will be made.7Accordingly,we find that the following units are appropriatefor the purposes of collective bargaining within the meaning ofSection 9(b) of the Act:(1)All packing-shed employees8 employed by The GarinCo. in its Bixler shed located 3Z miles east of Brentwood,California,excluding office clerical employees,guards, theshed foreman, the receiver,the packing boss, the subforeman,and all other supervisors as defined in the Act.(2)All non-tomato-packing-shed employees9 employed bytheCochran Co., Inc.,in its Tracy packing shed located atTracy, California,excluding office clerical employees,guards,the shed foreman,the packing boss, the receiver,the main-tenance man,the carloading boss, and all other supervisors asdefined in the Act.(3)All non-tomato-packing-shed employees 19 employed bytheCochran Co., Inc., in its Rhodes Station packing shed4See,for example,Imperial Garden Growers,cited above, Employer Members of ImperialValley Shippers Labor Committee,et al., 92 NLRB 533.5Compare Jacobs Manufacturing Company,99 NLRB 482,Jordan Marsh Company, 85 NLRB1503.6See Danny Danenberg,cited above;L. Maxcy, Inc., 78 NLRB 525.7Compare Guggenheim Packing Company,94 NLRB 777.8The packmg-shed employees who work on their Employer's ranch farms during the non-packing seasons are excluded from the unit with respect to their time spent in ranch work.They are included in the unit and may be represented by the Petitioner with respect to timespent in packing-shed operations, and are eligible to vote in the election.Archier-Daniels-Midland Company, 97 NLRB 1463.9See footnote 8, above.10 See footnote 8, above.291555 0 - 54 - 2 8DECISIONSOF NATIONAL LABOR RELATIONS BOARDlocated within 4i miles of Tracy,California,excluding officeclerical employees,guards, the shed foreman,and all othersupervisors as definedin the Act.5.Because the seasonal employment peaks in the units wehave found appropriate have passed,we shall not direct thatelections be held at this time. Following our customary practicein seasonal industries,we shall direct that elections be held ator about the time of the employment peak in these units, on adate to be determined by the Regional Director,among the em-ployees in the appropriate units who are employed during thepayroll period immediately preceding the date of the issuance ofthe notices of election.[Text of Direction of Elections omitted from publication.]Chairman Herzog and Member Peterson took no part in theconsideration of the above Decision and Direction of Elections.CLIFTON CONDUIT CO. (TENNESSEE)IN.C.andINTERNA-TIONAL UNION OF ELECTRICAL, RADIO AND MACHINEWORKERS, CIO.CaseNo. 32-CA-282. May 27, 1953DECISION AND ORDEROn April 7, 1953, Trial Examiner Bertram G. Eadie issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had not violated Section 8 (a) (1) and(3)of the Act as alleged in the complaint and recommendingthat the complaint against the Respondent be dismissed, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the Inter-mediate Report and a supporting brief; the Respondent alsofiled a brief.The Board' has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts the find-ings, conclusions, and recommendation of the Trial Examiner,with the modificationsas setforth below.1.We agree with the Trial Examiner that the Respondentdid not violate Section 8 (a) (1) and (3) of the Act, by failing torehire the complainants after an economic layoff. We do notadopt,however, the Trial Examiner'sdiscussionas to thelegal effect of an alleged agreement to rehire the laid-off em-ployees. The issue in this proceedingis notwhether there wasan agreementenforceable at law to rehire these employees.IPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this case to a three-member panel [MembersHouston, Murdock, and Peterson].105 NLRB No. 10.